Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 12/15/2021, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
Applicant's arguments are moot in light of the new ground of rejections set forth below. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karnowski (US 2011/0239014), in view of Wang et al (US 10756958).
As to claim 1, Karnowski discloses a computer-implemented method of migrating a virtual fibre channel (VFC) connection from a first hardware communication path to a second hardware communication path within a fibre channel (FC) network (abstract; [0013]), the method comprising:
tracking status across host bus adaptor (HBA) ports for a source HBA port and a target HBA port (abstract; [0013]; [0019]; See also [0016]), the source HBA port associated with a first VFC connection using the first hardware communication path (abstract, the source port and its associated network), the target HBA port associated with the second hardware communication path (abstract, the target port and its associated network);
in response to determining that a status associated with the first hardware communication path exceeds an action threshold ([0019], the port is such a component.  See [0016]; [0018], failover threshold),
identifying available components associated with the second hardware communication path capable of supporting the first VFC connection (abstract; [0019]); and
migrating the first hardware communication path to the second hardware communication path (abstract; [0019]).
However, Karnowski does not expressly disclose that the tracked status is a set of performance metrics or that the action threshold indicates that a failure incident is likely to occur on the first hardware communication path.  
Wang discloses a concept of a status reflecting a set of performance metrics (col. 6, lines 10-20, “The fault parameter may include a degradation value of a fault generated on a port of the network switch 1, for example, a port error code rate of the port. The port error code may be In an SDN network, devices can be classified into the SNC and the forwarding device. The forwarding device may be, for example, a network switch. One SNC can control multiple forwarding devices. As shown in FIG. 1, a control-generated because decay in signal transmission changes a signal voltage, and as a result, a signal is damaged during transmission. In addition, pulses caused by alternating current or lightning, a transmission device fault, or another factor may cause an error code.”), and 
an action threshold indicating that a failure incident is likely to occur on a first hardware communication path (col. 6, last paragraph to col. 7, paragraph 1, “The fault parameter includes the device identifier of the first forwarding device, the port identifier of the degraded port, and the degradation value of the port identified by the port identifier. The degradation value herein may be used to represent a type of the fault occurring on the first forwarding device and a quantized value of the fault. For example, a port error code is generated on the first forwarding device, and a degradation value may be an error code rate of 20%”; col. 8, lines 33-55, “When S1 detects that a port 1 has an error code fault, and an error code rate of the port 1 is greater than a preset threshold specified for the network switches, S1 reports the port error code fault of the port 1 to the SNC. Before S1 reports a fault parameter, S2 also reports a fault parameter to the SNC because a port error code rate of a port 2 exceeds the preset threshold. In addition, before S1 reports the fault parameter of the port 1, the error code rate of the port 2 of S2, set in the SNC, does not meet a preset condition that an error code rate exceeds 10%. S1 reports the fault parameter to the SNC, and a forwarding path related to the port 1 of S1 is also related to the port 2 of S2. Therefore, if the SNC finds that after S1 reports the fault parameter, a sum of the port error code rate of the port 1 of S1 and the port error code rate of the port 2 of S2 is greater than 10% in the preset condition, the SNC determines that a path S1-S2-S3-S4 on which the port 1 and the port 2 are located, needs to be tom down, and that a new path needs to be 
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Karnowski and Wang.  The suggestion/motivation of the combination would have been to update a forwarding path (Wang, abstract).
As to claim 12, see similar rejection to claim 1.
As to claim 18, see similar rejection to claim 1.
As to claim 2, Karnowski discloses the computer-implemented method of claim 1, wherein all components associated with the first hardware communication path remain active in the FC network after migration of the first VFC (abstract; [0018], “”Those power consuming ports can then be shut off to save power consumption by the device without losing any connectivity to other fabric-connected devices on the network.”.  Also see [0031], “However, at the command of a failover application, the powered-down physical port D 406 could be re-established to support failover to a separate, redundant physical port (e.g., port B)”).
As to claim 13, see similar rejection to claim 2.	
As to claim 3, Karnowski discloses the computer-implemented method of claim 1, wherein the action threshold is associated with recoverable communication errors (See abstract; [0016]; [0018], failover threshold is associated with the failover).
	As to claim 14, see similar rejection to claim 3.
As to claim 4, Karnowski discloses the computer-implemented method of claim 1, wherein the failure incident and action threshold are each associated with an event indicating a change in performance of a port of an HBA associated with the first communication path (abstract; [0016]; [0018]).
As to claim 15, see similar rejection to claim 4.

As to claim 5, Karnowski discloses the computer-implemented method of claim 4, wherein the event indicating a change in performance represents a reduction in port speed for the port of the HBA associated with the first communication path (abstract; [0016]; [0018], failed port indicates zero speed for the port).
As to claim 16, see similar rejection to claim 5.
As to claim 20, see similar rejection to claim 5.
As to claim 6, Karnowski discloses the computer-implemented method of claim 5, wherein the reduction in port speed indicates jeopardy for a quality of service (QoS) mandate associated with the first VFC (abstract; [0016]; [0018], failed port).
As to claim 17, see similar rejection to claim 6.
As t claim 7, Karnowski discloses the computer-implemented method of claim 6, wherein migration of the first VFC connection from the first hardware communication path to the second hardware communication path is completed to maintain the QoS mandate prior to violation of the QoS mandate ([0004]; [0016], backup ports for peak demand purchases and maintain bandwidth).
As to claim 8, Karnowski discloses the computer-implemented method of claim 1, wherein migration of the first VFC connection from the first hardware communication path to the second hardware communication path comprises clearing attributes associated with the first VFC connection from components in the first hardware communication path ([0021], traffic is cleared).
As to claim 9, Karnowski discloses the computer-implemented method of claim 1, wherein the first hardware communication path and the second hardware communication path have at least one component in common (figure 2A and 2B, fabric switch).

As to claim 11, Karnowski discloses the computer-implemented method of claim 1, wherein the first hardware communication path utilizes one or more components independent of the second hardware communication path (abstract, the ports are independent of each other).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449